Citation Nr: 1021738	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.

2.	Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to July 
1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefit sought. 

A March 2006 hearing was held before a Decision Review 
Officer (DRO).
In January 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board. Transcripts of both proceedings    are on file. Then 
in March 2007, the Board remanded this case, directing 
further development of the evidence. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.


REMAND

Based upon the Board's present review of this case, still 
further evidentiary development is required before a decision 
can be issued. 

In the report of an April 2008 VA Compensation and Pension 
examination, there is reference provided to the fact that the 
Veteran was in receipt of disability benefits from the Social 
Security Administration (SSA) for mental and physical 
conditions. The exact physical conditions underlying this 
award of benefits were unspecified.  No other relevant 
information is available. Under these circumstances, however, 
there is a distinct possibility that records pertaining to 
the SSA benefits determination would have a direct bearing 
upon the instant claims before VA for service connection for 
right and left knee disabilities. At the very least, the SSA 
records may elucidate the medical history of knee problems. 
Therefore,                     the RO/AMC must acquire a copy 
of the SSA administrative decision on the claim with that 
agency, along with any supporting medical records. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Woods v. 
Gober, 14 Vet. App. 214 (2000).    See also 38 C.F.R. § 
3.159(c)(2) (2009) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).

The next required development action in furtherance of this 
case is that some clarification is warranted of the medical 
opinion offered in connection with the April 2008 VA 
examination, which had addressed the etiology of the 
Veteran's claimed right and left knee conditions. 

The April 2008 VA examiner considered and addressed whether 
the Veteran's knee disabilities were originally incurred 
during military service. The examiner initially noted that a 
right knee injury existed prior to enlistment. He then noted 
a history of right knee injury on two separation occasions in 
service. He then expressed the following opinion: 

The bilateral knee conditions are less likely related to 
[the Veteran's] 
injury while on active duty. The injuries were diagnosed 
as knee strains/sprains which responded to treatment 
prescribed. He was 
able to return to full duty. His next documented 
complaint of knee 
problems was in 2004 as stated above.

The opinion may rule out direct service incurrence of a left 
knee disability on the existing facts. But it is not 
probative as to the right knee disability. The examiner 
identified a right knee injury pre-existing military service. 
In this situation, the question becomes not whether a claimed 
disability was originally incurred in service, but whether 
said pre-existing condition was chronically aggravated 
therein.

The Board briefly cites to pertinent law on this subject 
below. 

In this regard, service connection is available for a 
preexisting condition provided it was aggravated during 
service beyond its natural progression. 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.306 (2009). A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153;            38 C.F.R. § 
3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that              in order to rebut the presumption 
of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by 
clear and unmistakable evidence both that the disease or 
injury           in question existed prior to service and 
that it was not aggravated by service. VAOPGCPREC 3-2003 
(July 16, 2003). The claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.

It is necessary therefore that this case be returned to April 
2008 VA examiner to more conclusively address the likely 
etiology of a claimed right knee disability.   See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will order 
an examination or obtain a medical opinion where necessary to 
decide a claim).       First and foremost, the examiner must 
be directed to indicate whether the Veteran had a right knee 
disability that pre-existed service. Next, provided this was 
so,      the examiner should opine whether this pre-existing 
disability underwent substantial aggravation during service. 

If finally, the examiner does not confirm any pre-existing 
right knee disability on the part of the Veteran (meaning 
that the presumption of soundness at service entrance still 
attaches), then a medical opinion addressing direct service 
incurrence of a right knee disability will be sufficient. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate 
action to obtain copies of the SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. Then, associate all 
documents received with the Veteran's 
claims file.

2.	The RO/AMC should forward the claims 
folder to the physician who conducted the 
April 2008 VA examination, to complete the 
following actions:

*	Provide a supplemental 
opinion as to whether it is at 
least as likely as not             
(i.e., 50 percent or greater 
probability) that that the 
Veteran had a right knee 
disability that pre-existed 
entrance into military service. 
If so, then indicate whether 
this disorder underwent 
aggravation therein (i.e., a 
permanent worsening in 
severity, not due to the 
natural disease process).        
If there was no pre-existing 
disability, then indicate 
whether this disorder is 
directly related to the 
Veteran's service, following a 
review of any additional 
evidence obtained since the 
last VA medical examination 
dated from April 2008. 

*	Review available records 
pertaining to SSA disability 
benefits (being requested 
through this remand action), 
and provided there is any 
record of treatment for a left 
knee disability prior to 2004, 
state a revised opinion 
regarding whether it is      at 
least as likely as not that a 
left knee disability was 
incurred during military 
service.  

A clear rationale should be stated for all 
conclusions reached. If the reviewing 
examiner deems examination and/or 
diagnostic testing of the Veteran to be 
necessary, such should be scheduled.

IF the April 2008 examiner is not 
available,  or is no longer employed by 
VA, THEN schedule the Veteran for 
examination, and request for needed 
opinions, by an examiner who has not seen 
him previously.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims for entitlement to service 
connection for right and left knee 
disabilities based upon all additional 
evidence received.           If the 
benefits sought on appeal are not granted,                  
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


